               Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                             UNITED STATES DISTRICT COURT
12                FOR THE WESTERN DISTRICT OF THE STATE OF WASHINGTON

13

14    VALERIE NORWOOD, an individual,
                                                       CASE NO. 3:21-cv-5135
15                              Plaintiff,
                                                       COMPLAINT FOR DAMAGES
16
                      v.
                                                       JURY DEMAND
17
      GRAYS HARBOR COMMUNITY
18    HOSPITAL, a Washington nonprofit
      corporation,
19

20                              Defendant.
21

22

23                             I.     PARTIES, JURISDICTION AND VENUE

24          1.1     Plaintiff, Valerie Norwood (“Ms. Norwood”), is an individual residing in Mason

25   County, Washington.
26

      COMPLAINT – Page 1                                                       VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                        PO BOX 939
                                                                               POULSBO, WA 98370
                                                                                Office (206) 488-8344
                Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 2 of 9




 1           1.2     Defendant Grays Harbor Community Hospital (“GHCH”, “Employer” or

 2   “Company”) is a Washington nonprofit corporation with its principal place of business in Grays
 3
     Harbor County, Washington.
 4
             1.3     This Court has original jurisdiction in this matter pursuant to 28 U.S.C. §1331 as
 5
     the claims under the Equal Pay Act involve a federal question, and this Court has ancillary
 6
     jurisdiction over the state law claims pursuant to 28 U.S.C. §1367(a).
 7

 8           1.4     Venue is proper in the United States District Court for the Western District of the

 9   State of Washington pursuant to 28 U.S.C. §1391(b)(1) and (2).

10

11
                                   II.     FACTUAL ALLEGATIONS
12
             2.1     Ms. Norwood was hired by GHCH as the Cardiopulmonary Supervisor on or about
13
     March 17, 2014.
14
             2.2     At the time Ms. Norwood was hired, her supervisor was John Simon, the Director
15

16   of Diagnostic Imaging and Cardiopulmonary.

17           2.3     Mr. Simon took medical leave for approximately four months in approximately
18   2017. During this time, Ms. Norwood stepped in to cover as acting director of both departments
19
     until Mr. Simon was able to return to work. Ms. Norwood reported directly to the Chief Operating
20
     Officer, Larry Kahl, but received no additional compensation for the increased duties and
21
     responsibilities.
22

23
             2.4     After Mr. Simon returned from medical leave, Ms. Norwood continued to report

24   directly to Chief Operating Officer, Larry Kahl, and Ms. Simon had director-level responsibility

25   for the departmental budget and 90-day operating plans.
26

      COMPLAINT – Page 2                                                           VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                            PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                    Office (206) 488-8344
               Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 3 of 9




 1          2.5     Ms. Norwood asked Mr. Kahl if her new responsibilities could lead to a

 2   promotional opportunity to become the department Director. Mr. Kahl informed her that there
 3
     was a preference for Directors to have a Master’s Degree.
 4
            2.6     Ms. Norwood returned to school to get an MBA degree. She graduated in January
 5
     2018 from her program and in June 2018, the Company appointed her as the Director of
 6
     Cardiopulmonary. She received no compensation increase associated with the promotion, even
 7

 8   though she performed director-level duties that were the same or similar to her male counterparts.

 9          2.7     During 2018, the Cardiopulmonary Department was removed from operations and

10   placed under nursing, making the Chief Nursing Officer, Melanie Brandt, Ms. Norwood’s direct
11
     report supervisor.
12
            2.8     At the time Ms. Norwood was promoted to the Director position, she raised the
13
     question of increased compensation. Ms. Brandt informed Ms. Norwood that a re-evaluation of
14
     her salary was discussed but that it was a “bad time” and that her salary re-evaluation would happen
15

16   in August.

17          2.9     When Ms. Norwood followed up in August regarding the re-evaluation of her
18   salary, she was told by Ms. Brandt that she was trying and would discuss it with the Chief
19
     Executive Officer, Tom Jensen.
20
            2.10    These discussions continued to happen as the re-evaluation of her salary was
21
     postponed first to January, 2019 and then later to March, 2019.
22

23
            2.11    Later in   2018, Ms.    Norwood     was    assigned    the   Directorship             of   the

24   Cardiac Rehabilitation Department in addition to Cardiopulmonary Department. Her salary was

25   not adjusted or re-evaluated with this assignment of an additional department.
26

      COMPLAINT – Page 3                                                            VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                              PO BOX 939
                                                                                      POULSBO, WA 98370
                                                                                      Office (206) 488-8344
                Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 4 of 9




 1           2.12    Ms. Norwood continued to perform the Director duties, receiving substantially

 2   lower compensation than her similarly-situated male counterparts.
 3
             2.13    In addition, similarly situated male Directors, including without limitation, David
 4
     Bain and Charles Skorzewski, received increases in salary after taking on an additional department
 5
     in their portfolio.
 6
             2.14    Ms. Norwood received no compensation increase of any kind in 2018 or 2019.
 7

 8           2.15    In 2020, with no progress being made to re-evaluate her salary to the Director pay

 9   scale, Ms. Norwood submitted a public request for all supervisor Directors salaries and their

10   highest level of education.
11
             2.16    Ms. Norwood discovered that the newest Director to GHCH was Eric Timmons,
12
     the Director of Diagnostic Imaging. His salary was set at $120,016. Mr. Timmons has no Master’s
13
     degree and had no prior leadership experience.
14
             2.17    In early 2020, Ms. Norwood’s salary, which had not been increased at all since at
15

16   least 2017, was approximately $86,070.

17           2.18    Upon receiving this information and reviewing it, Ms. Norwood discovered
18   additional pay discrepancies based on sex. Female employees with Master’s Degrees were—and
19
     upon information and belief still are—getting paid less than their male peers who had less
20
     education or even no degree at all.
21
             2.19    During the course of Ms. Norwood’s employment as a GHCH director, her salary
22

23
     was substantially lower than other similarly-situated male Directors with equivalent or lesser

24   degrees.

25           2.20    Since her efforts through discussions with Ms. Brandt to receive fair and equitable
26
     compensation were not making progress, Ms. Norwood set up a meeting with Chief Executive
      COMPLAINT – Page 4                                                           VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                            PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                    Office (206) 488-8344
                Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 5 of 9




 1   Officer Tom Jensen in approximately April of 2020 to discuss her salary. Ms. Norwood conveyed

 2   to Mr. Jensen that she felt undervalued because of the difference in compensation compared with
 3
     other Directors.
 4
             2.21    At the end of this meeting, Mr. Jensen said that the Company would look into the
 5
     re-evaluation of her salary and “something would happen.”
 6
             2.22    Later, at a regular monthly meeting, Ms. Norwood spoke to Ms. Brandt about her
 7

 8   discussion with Mr. Jensen and provided her with the salary information she had collected. Ms.

 9   Norwood also reminded Ms. Brandt about the accomplishments and contributions that Ms.

10   Norwood had made while working as a Director for GHCH. Ms. Brandt told Ms. Norwood that
11
     the Company would work on re-evaluating Ms. Norwood’s salary.
12
             2.23    Approximately seven months later, on or about November 1, 2020, Ms. Norwood
13
     received her first increase in at least three years.
14
             2.24    The increase was a 3% increase, which raised Ms. Norwood’s annual salary from
15

16   approximately $86,070.36 to $88,649.64.

17           2.25    After this increase, Ms. Norwood’s compensation continued to trail far behind her
18   similarly-situated male counterparts.
19
             2.26    With such little progress being made on this issue, Ms. Norwood felt undervalued
20
     by GHCH and began looking to leave her employment with the Company.
21
             2.27    After Ms. Norwood put in her notice to leave, she spoke with Julie Feller, the
22

23
     Executive Director of Human Resources. Ms. Feller told Ms. Norwood that she had never received

24   a request or had a discussion with any of Ms. Norwood’s supervisors about pulling salary

25   information for a re-evaluation of Ms. Norwood’s salary.
26

      COMPLAINT – Page 5                                                          VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                           PO BOX 939
                                                                                  POULSBO, WA 98370
                                                                                   Office (206) 488-8344
               Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 6 of 9




 1          2.28     Upon learning this, Ms. Norwood felt foolish and deceived by GHCH who had

 2   clearly undervalued her and led her on for months about the possibility of a salary re-evaluation
 3
     that was never going to happen while giving her added responsibilities and no additional
 4
     compensation and paying her similarly-situated male counterparts significantly more.
 5
            2.29     Approximately two weeks later, before she was going to leave employment, Ms.
 6
     Norwood spoke with Ms. Feller and Ms. Brandt. During this conversation, Ms. Feller and Ms.
 7

 8   Brandt proposed to increase Ms. Norwood’s salary to $96,000.

 9          2.30     During this meeting, Ms. Norwood asked how salary rates are calculated for

10   specific positions and Ms. Feller replied that "like it or not, some positions have been held
11
     traditionally by men, and therefore they earn more." Ms. Brandt nodded her agreement with this
12
     sentiment.
13
            2.31     Ms. Norwood asked if experience and education were therefore not factored into
14
     salary rate calculations and Ms. Feller said that it was complicated and Ms. Norwood “can't expect
15

16   to make what others make."

17          2.32     Ms. Norwood respectfully declined their counteroffer and left employment with
18   GHCH.
19
            2.33     GHCH is an “enterprise engaged in commerce” within the meaning of 29 U.S.C. §
20
     203(s)(1)(B).
21
            2.34     During Ms. Norwood’s employment with GHCH, GHCH paid Ms. Norwood less
22

23
     than male employees for equal work on jobs the performance of which requires equal skill, effort

24   and responsibility and which are performed under similar working conditions, in violation of the

25   Equal Pay Act, 29 U.S.C. § 206(d).
26

      COMPLAINT – Page 6                                                          VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                           PO BOX 939
                                                                                   POULSBO, WA 98370
                                                                                   Office (206) 488-8344
               Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 7 of 9




 1          2.35    During Ms. Norwood’s employment with GHCH, GHCH discriminated against

 2   Ms. Norwood in providing compensation based on gender between similarly situated employees,
 3
     in violation of the Washington Equal Pay and Opportunities Act, RCW 49.58.020 and the
 4
     Washington Law Against Discrimination, RCW 49.60.180.
 5
            2.36    Defendant’s violations of the law are and were continuous, willful and ongoing.
 6
            2.37    As a result of Defendant’s continuing violations, Ms. Norwood has been damaged in
 7

 8   an amount to be proven at trial.

 9
                                     III.   FIRST CAUSE OF ACTION
10                                   Sex Discrimination in Compensation
                                        Violation of the Equal Pay Act
11
                                              29 U.S.C. § 206(d)
12
            3.1     Plaintiff realleges paragraphs 1.1 through 2.37 as though fully set forth herein.
13
            3.2     Defendant’s actions and omissions constitute violations of the Equal Pay Act
14
     (“EPA”), 29 U.S.C. 206(d).
15

16          3.3     As a result of Defendant’s violation of the law, Plaintiff has been damaged in an

17   amount to be proven at trial.
18

19
                                 IV.   SECOND CAUSE OF ACTION
20                                 Wage Discrimination Due to Gender
                     Violation of the Washington Equal Pay and Opportunities Act
21                                            RCW 49.58
22
            4.1     Plaintiff realleges paragraphs 1.1 through 3.3 as though fully set forth herein.
23
            4.2     Defendant’s actions and omissions constitute violations of the Washington Equal
24
     Pay and Opportunities Act (“EPOA”), RCW 49.58.
25

26

      COMPLAINT – Page 7                                                            VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                             PO BOX 939
                                                                                     POULSBO, WA 98370
                                                                                     Office (206) 488-8344
                   Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 8 of 9




 1           4.3      As a result of Defendant’s violation of the law, Plaintiff has been damaged in an

 2   amount to be proven at trial.
 3

 4
                                     V.     THIRD CAUSE OF ACTION
 5                             Discrimination In Compensation Because Of Sex
                           Violation of the Washington Law Against Discrimination
 6                                            RCW 49.60.180(3)
 7
             5.1      Plaintiff realleges paragraphs 1.1 through 4.3 as though fully set forth herein.
 8

 9
             5.2      Defendant’s actions and/or omissions constitute violations of the Washington

10   Wage Law Against Discrimination (WLAD), RCW 49.60.180(3)

11           5.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
12
     be proven at trial.
13

14
                                               JURY DEMAND
15
             Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury of
16

17   all issues.

18

19                                         PRAYER FOR RELIEF
20
             WHEREFORE, the Plaintiff respectfully requests that this Court grant the following relief
21
     as against Defendant:
22
             1.       An order declaring that GHCH has violated the EPA, the EPOA and the WLAD by
23
     paying Ms. Norwood less than similarly situated employees due to discrimination based on sex
24

25   and/or gender;

26           2.       An order granting Plaintiff full compensation for all violations of the law;

      COMPLAINT – Page 8                                                              VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                               PO BOX 939
                                                                                       POULSBO, WA 98370
                                                                                       Office (206) 488-8344
                 Case 3:21-cv-05135-BHS Document 1 Filed 02/24/21 Page 9 of 9




 1          3.      An award of liquidated damages in an amount to be proven at trial pursuant to 29

 2   U.S.C. § 216(b);
 3
            4.      An award of statutory damages pursuant to RCW 49.58.070;
 4
            5.      An award of double damages pursuant to RCW 49.52.070;
 5
            6.      An award of attorney’s fees and costs in an amount to be proven at trial pursuant to
 6
     29 U.S.C. § 216, RCW 49.48.030, RCW 49.58.070, RCW 49.60.030, and/or RCW 49.52.070;
 7

 8          7.      Pre-judgment and post-judgment interest; and

 9          8.      Such other and further relief as the Court deems just and equitable.

10          RESPECTFULLY SUBMITTED this 24th day of February, 2021.
11
                                                  VANGUARD LAW, LLC
12

13                                        By:     /s/ Spencer Nathan Thal________________
                                                  Spencer Nathan Thal, WSBA # 20074
14                                                Vanguard Law, LLC
                                                  PO Box 939
15
                                                  Poulsbo WA 98370
16                                                Phone: (206) 488-8344
                                                  spencer@vanguardlawfirm.com
17                                                Attorney for Plaintiff
18                                                VANGUARD LAW, LLC
19

20                                        By:     /s/ Zachariah Nathan Thal___________
                                                  Zachariah Nathan Thal, WSBA # 55462
21                                                Vanguard Law, LLC
                                                  PO Box 939
22
                                                  Poulsbo WA 98370
23
                                                  Phone: (206) 818-2499
                                                  zach@vanguardlawfirm.com
24                                                Attorney for Plaintiff

25

26

      COMPLAINT – Page 9                                                           VANGUARD LAW, LLC

      Case No.: 3:21-cv-5135                                                            PO BOX 939
                                                                                    POULSBO, WA 98370
                                                                                    Office (206) 488-8344
